DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2022 has been entered.

Response to Arguments
As a preliminary matter, applicant’s argument seems to include matters that were not part of the prosecution history of instant application. For example, applicant’s argument directed to claims 23 and 31 are not relevant in this application since there were only 19 claims presented in the original claim set and the most current listing of claims dated 4/15/2022 only includes 19 claims. 
Also, Applicant makes reference to an “Appendix 2” for claim 23 in the Remarks (e.g. page 14, line 3) which the Examiner was unable to locate. Further, according to MPEP 608.01(m): 
“The claim or claims must commence on a separate physical sheet or electronic page and should appear after the detailed description of the invention. Any sheet including a claim or portion of a claim may not contain any other parts of the application or other material.”

As such, while arguments directed to claims 23 and 31 are acknowledged, they have not been addressed since there are no claims beyond claim 19.
Drawing Objection
Applicant has not addressed any of the drawing objections presented in the previous office action, dated 10/15/2021. Therefore the objections to the drawings are maintained.
Specification
Applicant has not addressed all specification objections presented in the previous office action, dated 10/15/2021. Therefore the objections to the specification remains.
Prior art
Applicant’s arguments with respect to claims have been considered but are moot in view of Bozkurt and Ouwerkerk (US 2017/0196510). Particularly, Ouwerkerk discloses determining and comparing a synchronisation of the subject's natural circadian cycle  with the subject's sleep/wake cycle (par. [0021]: …an internal clock wake-up time is determined. This internal clock wake-up time corresponds to the time the circadian clock of the user…external clock wake-up time is determined based on obtained sleep cycle information of the user…the external clock wake-up time may correspond to the time the user wakes up or at least should wake up…); thereby configured to measure and determine a sleep period and cycle, a circadian rhythm cycle, and an offset between the subject's natural circadian cycle and the subject's sleep/wake cycle (par. [0021], [0030]: Based on the comparison of the internal clock wake-up time and the external clock wake-up time, the circadian phase shift of the user can be evaluated). For the purpose of determining whether the circadian rhythm of the user is in sync with an externally induced time regime of their current location (par. [0030]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the wearable sleep monitor device of Bozkurt to include the circadian phase shift of the user based on internal circadian clock and external wake-up time as taught by Ouwerkerk in order to determine whether the circadian rhythm of the user is in sync with an externally induced time regime of their current location.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because the same reference characters (e.g. 1, 2, 3, 4, etc…) have been used repeatedly throughout the drawings to designate different features on different figures of the invention. Item numbers are not to be repeated for different features. For instance, in Fig. 1A, items 10 and 11 appear to be for a wrist-wearable device, but in Fig 1B, the wrist-wearable items are 7 and 8. In Fig. 5 items 1-8 span 4 different devices, but in Fig. 14, items 1-9 are in reference to an earphone device only.
As another example, Figs. 75-78, 80 and 80 all have items 1-13, but the items represent different features for each of these figures. 
	The extensive amount of drawings have not been checked to the extent necessary to determine the presence of all possible repeated features or other errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. It is further noted that the specification is over 500 pages and applicant’s amendments include marked-up copy of the specification that contains indication of minor format changes (font changes) that are not relevant for content review. For purpose of efficiency and in consideration of the lengthy specification submitted by Applicant's containing over 500 pages, citations in US PGPub version with paragraph numbers will be used when possible when referring to the as-filed disclosure.  
The abstract of the disclosure is objected to because it contains the inclusion of legal phraseology “means” in line 3.  Correction is required.  See MPEP § 608.01(b).
The abstract is further objected for having incorrect spelling for the term “tecnology” in line 1.
The disclosure is objected to because it contains embedded hyperlink and/or other form of browser-executable code, www.merriam-webster.com (par. [4449]). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The Examiner acknowledges the amendments of the Specification submitted by the Applicant to change margins, to correct text, to remove bolded, italicized and underlined text throughout that makes that makes the specification appear to be a marked up copy and a clean copy has been submitted. However, the Specification, dated 04/15/2022, still contains bolded, italicized and underlined text throughout. For example, the phrase “Error! Reference source not found” is still present throughout the substitute specification filed on 4/15/2022 (e.g., pg. 14, ln. 29, pg. 38, ln. 20, pg. 48, ln. 6, pg. 51, lns. 16-17 and 25…and further on pg. 73, pg. 86, pg. 81, pg. 92, pg. 97, pg. 118 –pg. 119, pg. 127, pg. 135, pg. 136, pg. 177, pg. 189-190, pg. 198, pg. 206, pg. 224, pg. 244, pg. 257, pg. 257, -pg. 258, ln. 1, pg. 259, pg. 263, pg. 265, pg. 266, pgs. 269-272, pg. 280, etc…). Applicant is invited to thoroughly review and correct any of these phrases in the substitute specification.
As-filed specification gives a meaning for numbers contained within brackets ([#]) in par. [4449]. However, this definition provided below is unclear as to what is represented by the numbers contained within these brackets:
“When preceded by a figure number this square bracket format refers to the relevant block number (listed in side of the brackets) as a specific example (but not limited to) as related to the text preceding the listed figure or figures.”

	According to the above definition, “[20]” in paragraph [2272] can refer to Fig. 45 in the same paragraph or any other figures listed in any of the paragraphs prior to paragraph [2272]. Further, there is also a “[5]” in paragraph [2272] in front of a heading title for which no definition of nomenclature is provided. Applicant is invited to clarify all figure numbers provide in brackets in the specification. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 6, the term “synchronisation” should read “synchronization.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In the instant case, Claim 2 uses the term “means of monitoring, determining, characterizing and/or tracking of physiological parameters and/or environmental characteristics…” When looking to the specification for the corresponding structure, the Examiner was unable to find any clear structure or components that are incorporated by the aforementioned means. 
For instance, p. 16 states a means for detecting can include a light dependent resistor or other photo sensors (see line 21, step ff) but it is unclear if this structure is capable of the other claimed functions of “determining”, “characterizing”, “tracking”, etc.
Additionally, when focusing just on the “means of…characterizing”, Applicant’s specification states on pp. 261-262 that the “means of characterizing a subject’s eye focus, eye-gaze parameters…whereby mean includes any of or any combination of analyses or events of interest inducing face, eyes, eye-lids, …”. The means in this case is only defined with respect to function and does not have any clear associations to any particular structure as required by 35 U.S.C. 112(f).
In summary, Applicant either defines a structure with respect to one of the claimed functions or describes the “means” in functional terms only with no discussion regarding what structure performs the claimed function. For the purposes of examination, the Examiner is interpreting the claimed “means” as any structure capable of performing the claimed function of “monitoring, determining, characterizing and/or tracking of physiological parameters and/or environmental characteristics”. See the 35 USC 112 section below for further discussions regarding the means-plus-function language.
The same issues above applies to Claims 3-5 as well and the claims will be interpreted similarly to that of Claim 2.
Also note claim 10 invokes 35 USC 112 (f) with “means for displaying or indication ”. The specification does not disclose corresponding structure for the means-plus-function limitation of “means for displaying” limitation. The Examiner notes the “means for displaying” is interpreted as any structure capable of displaying the claimed data.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the subject’s sleep/wake cycle” (in line 7) but recites “a…sleep cycle” after (in line 8). It is unclear if the limitation of “a…sleep cycle” after in line 8 is referring to “the subject’s sleep/wake cycle” in line 7. Further, it is unclear “. The term “circadian rhythm” is defined as “a natural, internal process that regulates the sleep–wake cycle and repeats roughly every 24 hours” according to Wikipedia (https://en.wikipedia.org/wiki/Circadian_rhythm). As such, it is unclear if “a circadian rhythm cycle” in line 9 is referring to “the subject’s natural circadian cycle” in lines 6-7. For the purpose of examination, “a sleep cycle” and “a circadian rhythm cycle” have been interpreted as being the same as “the subject’s sleep/wake cycle” and “the subject’s natural circadian cycle”, respectively. 
As such, there is an unclear antecedent basis issue associated with these limitations in the claim. 
Claim 1 recites also recites “thereby configured to measure and determine…” It is unclear which element in claim 1 is performing the functional limitation presented after the term “thereby” in this claim as the only referenced structures are sensors which are not capable of “measuring and determining a sleep period…”.
Claims 3 and 4 recite the limitation "said monitoring system" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “…said sleep quality and/or architecture and/or sleep characteristics can comprise any of: …sleep structure or architecture… quality characteristics; sleep; or quality…” where the sleep quality and/or architecture and/or sleep characteristics is defined as a combination of itself.  First, it is unclear if the word “said” is associated with “architecture” and “sleep characteristics.” If interpreting “architecture” as “said” architecture, the term “architecture” should be rephrased to --sleep architecture-- so that this term is consistent with claim 1 (“sleep architecture” in line 4). If interpreting “sleep characteristics” as “said sleep characteristics”, it is unclear if “sleep characteristics” of claim 8 is the same as “characteristics” in line 5 of claim 1. Second, it is unclear which of the parameters in lines 3-12 are considered “sleep quality”, “sleep architecture” or “sleep characteristics.”  Therefore this claim is indefinite. 
All other claims are rejected by virtue of their dependence from an indefinite claim.
Claim limitation “means of monitoring, determining, characterizing…” of claim 2-5 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Regarding claims 2-5, Applicant invokes 35 USC 112(f) using means-plus-function language as noted in the claim interpretation section above. As also noted previously, there is not a clear correspondence between the “means” language of the claims and clear and definite structure in the specification for performing the claimed function. The metes-and-bounds of the claims are unclear and therefore indefinite.
Furthermore, the use of “and/or” in the claims contributes to the lack of clarity in the claims. It is unclear whether the claimed means has to be capable of all claimed functions or just a subset of the claimed functions, and in particular, what particular subsets of functions. The functional aspects of the claim are key in this instance since they are pertinent to defining what particular structure is incorporated by the “means” language. As written, it is unclear what particular functions the means must be capable of and therefore it is unclear what particular structure Applicant intends to incorporate with the “means” language. Appropriate clarification and/or correction is respectfully requested.
Regarding claim 10, Applicant includes a “means of displaying” but fails to associate the means with any particular structure in the specification. The metes-and-bounds of the claim are unclear therefore making the claim indefinite.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and without significantly more. 
	The claim(s) recite(s) “determining and comparing a synchronization of the circadian cycle with a sleep/wake cycle” and “measure and determine a sleep period and cycle, a circadian rhythm cycle, and an offset. The limitations of “determining and comparing” cycles to “measure and determine” an offset of the cycles, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, “determine and compare” and the “measure” an offset between cycles in the context of this claim encompasses the user (e.g. clinician) manually observing and comparing the difference between two cycles presented. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a)(2)(III).
This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of “sensors for monitoring sleep quality and sleep architecture” and “sensors for monitoring biological clock characteristics”. Sensors are recited at a high-level of generality (i.e. any sensor able to detect biological activity) and they amount to no more than mere pre-solution activity of data gathering. This pre-solution activity of data gathering using sensors is well-understood, routine and conventional in the field as shown in Table 48.4 in Neuman, M. r. (2000, “Biopotential Electrodes”, J.D. Bronzino Ed., Second Edition, CRC Press LLC, Boca Raton) and all uses of the recited judicial exception require the pre-solution activity of data gathering. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using sensors to monitor amount to no more than mere pre-solution activity of data gathering, which does not amount to an inventive concept. Therefore, the claims considered in combination/as a whole is are not patent eligible.
Regarding claims 2-5, the additional limitation of “means of monitoring, determining, characterizing or supporting…” invokes 35 USC 112(f) as set forth above. However, the specification does not clearly set forth any corresponding structures for this means-plus-function limitation. As such, this limitation reads on computer or a medical professional monitoring, determining, characterizing or supporting diagnosis or prognosis of sleep disorders based on sleep characteristics or circadian rhythm. Merely including instructions to implement an abstract idea on a computer does not integrate a judicial exception into practical application. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)). 
Regarding claim 6 and 11-19, the additional limitations of “sensors” being directed to EEG, EMG, and other types of sensors and “a device adapted to be attached to a head” amount to no more than mere pre-solution activity of data gathering. EEG sensors being used to detect brain activity is well-understood, routine and conventional in the field of sleep monitoring Fig. 3 in Adibi, S. (2015, “Mobile Health”, Springer International Publishing, Switzerland) and all uses of the recited judicial exception require the pre-solution activity of data gathering. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Regarding claims 7-9, the limitations of claims 7-9 further defines specific types of sleep quality, architecture and characteristics and sleep disorders already indicated as being directed to abstract idea.
Regarding claim 10, the additional limitation of “means of displaying” invokes 35 USC 112(f) as set forth above. However, the specification does not clearly set forth any corresponding structures for this means-plus-function limitation. As such, “means of displaying” is recited at a high level of generality and does not amount to more than a mere post-solution activity of outputting a result.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bozkurt et al. (Publication No. US 2019/0336068 A1, hereinafter “Bozkurt”) in view of Ouwerkerk (Publication No. US 2017/0196510 A1).
Regarding claim 1, Bozkurt discloses wearable apparatus for simultaneous monitoring of sleep parameters and biological clock parameters of a subject, the apparatus comprising (Fig. 5, (102)):
sensors for monitoring sleep quality and sleep architecture (Figs. 2 and 5, (204), (516), (508) and par. [0042], [0046]); and  
sensors for monitoring biological clock characteristics (Fig. pars. [0042]: …determining physiological parameters of a person 506. Particularly, the wearable device 102 may include oximetry photodiodes 508, EEG electrodes 510, EOG electrodes 512, an actigraphy device 514, and an ambient and UV light sensor 516 for collecting data associated with physiological parameters of the person 506, [0048]:  A system and method in accordance with the present disclosure may be used to efficiently track the circadian rhythm…)
Bozkurt discloses determining the subject's natural circadian cycle and the subject's sleep/wake cycle (par. [0048]:  A system and method in accordance with the present disclosure may be used to efficiently track the circadian rhythm and its outcome on an individual's sleep performance (sleep/wake cycle and quality of sleep), but does not disclose determining and comparing the a synchronisation of the subject's natural circadian cycle  with the subject's sleep/wake cycle;
thereby configured to measure and determine a sleep period and cycle, a circadian rhythm cycle, and an offset between the subject's natural circadian cycle and the subject's sleep/wake cycle.
However, Ouwerkerk in the same field of endeavor: device for detecting circadian phase shift of a user, discloses determining and comparing a synchronisation of the subject's natural circadian cycle  with the subject's sleep/wake cycle (par. [0021]: …an internal clock wake-up time is determined. This internal clock wake-up time corresponds to the time the circadian clock of the user…external clock wake-up time is determined based on obtained sleep cycle information of the user…the external clock wake-up time may correspond to the time the user wakes up or at least should wake up…);
thereby configured to measure and determine a sleep period and cycle, a circadian rhythm cycle, and an offset between the subject's natural circadian cycle and the subject's sleep/wake cycle (par. [0021], [0030]: Based on the comparison of the internal clock wake-up time and the external clock wake-up time, the circadian phase shift of the user can be evaluated). For the purpose of determining whether the circadian rhythm of the user is in sync with an externally induced time regime of their current location (par. [0030]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the wearable sleep monitor device of Bozkurt to include the circadian phase shift of the user based on internal circadian clock and external wake-up time as taught by Ouwerkerk in order to determine whether the circadian rhythm of the user is in sync with an externally induced time regime of their current location.
Regarding claim 2, the Bozkurt discloses the wearable apparatus of claim 1, further comprising means of monitoring, determining, characterizing and/or tracking of physiological parameters applicable to a determination of an individual's sleep characteristics and biological circadian rhythm (Fig. 6, (606) and par. [0046]: …the method includes determining physiological parameters of the person…and determining an estimation of circadian rhythm of the person based on the physiological parameters (step 608)).
Ouwerkerk discloses means of monitoring, determining, characterizing and/or tracking environmental characteristics applicable to a determination of an individual's sleep characteristics and biological circadian rhythm (pars. [0031]-[0034]: …sleep cycle information includes at least one of…acceleration sensor information indicative of a movement of a body part of the user; light sensor information indicative of an ambient light level in an ambience of the user; and skin temperature information indicative of a skin temperature of the user, [0035]: The external clock wake-up time may particularly be derived from a sensor, e.g. an acceleration sensor, a light sensor or skin temperature sensor) for the purpose of overcoming the negative effects of a circadian rhythm of a user being out of sync with an external time as induced by the environment of the user (par. [0036]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the wearable sleep monitor device that estimates circadian rhythm of Bozkurt environmental internal clock information of Ouwerkerk in order to overcome the negative effects of a circadian rhythm of a user being out of sync with an external time as induced by the environment of the user.
Regarding claim 3, the Bozkurt and Ouwerkerk combination discloses the wearable apparatus of claim 1, wherein said monitoring system further comprises means of monitoring, determining, characterizing and/or supporting the a decision process associated with the a diagnosis or prognosis of sleep disorders (Bozkurt, par. [0048]:  A circadian rhythm estimation model and circadian pacemaker control algorithm in accordance with the present disclosure can close the loop between the light exposure and physiological sensing devices to diagnose and treat circadian misalignment. The disruption of circadian rhythm may trigger degrading sleep disorders. A system and method in accordance with the present disclosure may be used to efficiently track the circadian rhythm and its outcome on an individual's sleep performance (sleep/wake cycle and quality of sleep). 
Regarding claim 4,  the Bozkurt and Ouwerkerk combination discloses the wearable apparatus of claim 2, wherein said monitoring system further comprises means of monitoring, determining, characterizing and/or supporting the a decision process associated with the a diagnosis or prognosis of sleep disorders  ([0048]:  A circadian rhythm estimation model and circadian pacemaker control algorithm in accordance with the present disclosure can close the loop between the light exposure and physiological sensing devices to diagnose and treat circadian misalignment. The disruption of circadian rhythm may trigger degrading sleep disorders).
Regarding claim 5,  the Bozkurt and Ouwerkerk combination discloses the wearable apparatus of claim 3, further comprising means of monitoring, determining, characterizing or supporting the a decision process associated with sleep disorders including the a diagnosis or prognosis of circadian rhythm sleep disorders (Bozkurt, par. [0048]:  A circadian rhythm estimation model and circadian pacemaker control algorithm in accordance with the present disclosure can close the loop between the light exposure and physiological sensing devices to diagnose and treat circadian misalignment. The disruption of circadian rhythm may trigger degrading sleep disorders). 
Regarding claim 6, the Bozkurt and Ouwerkerk combination discloses the wearable apparatus of claim 1, wherein said sensors for monitoring sleep quality and sleep architecture comprise of: 
electroencephalography (EEG) sensor(s) (Bozkurt, Fig. 5, (510)); and sensors for any of: 
electromyography (EMG) (par. [0050]); 
electrooculography (EOG) (Fig. 5 (512)); 
activity (Fig. 56 (514)); ambient light (Fig. 5 (516) and par. [0050]: …a smart bandage … data from multiple sensors (…electroencephalography (EEG), electromyography (EMG), electrooculography (EOG)).
Regarding claim 8, the Bozkurt and Ouwerkerk combination discloses the wearable apparatus of claim 1, wherein the said sleep quality and/or architecture and/or sleep characteristics can comprise any of: 
sleep efficiency;
sleep patterns (Bozkurt, Figs. 1 and 3 and pars. [0002], [0008], [0032], [0034]: …methods for determining sleep patterns and circadian rhythms, [0011], [0013], [0022]: …block diagram …system for determining sleep patterns); sleep quality characteristics; sleep; or 
quality (Bozkurt, par. [0052]: …capability of the mart bandage can provide capability … for sleep-apnea detection…for accurate sorting of sleep stages and assessing sleep efficiency and quality); duration or percentage of total sleep of any of these said parameters (par. [0047]). 
Regarding claim 10, Bozkurt discloses the wearable apparatus of claim 1 except wherein the determining sleep quality or architecture or associated sleep characteristics; and biological clock determinations incorporate means of displaying, or reporting or viewing biological circadian rhythm, such as sleep stage.
Ouwerkerk discloses the determining sleep quality or architecture or associated sleep characteristics; and biological clock determinations incorporate means of displaying (Fig. 4, (32)), or reporting or viewing biological circadian rhythm, such as sleep stage (Fig. 4 and par. [0075]: The system may further comprise an output user interface 32 by means of which the system 22 may provide information, e.g. the determined circadian phase shift, to the user…the output user interface may be implemented in the form of a touchscreen display or the like) for allowing a user to provide information and to obtain information. (par. [0074]).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have modified the wearable sleep monitoring device, as taught by Bozkurt, to incorporate a display in order to allow with sleep stage, a hypnogram, sleep quality index, etc., as taught by Ouwerkerk in order to allow a user to provide information and to obtain information.
Regarding claims 11-16 and 18. the Bozkurt and Ouwerkerk combination discloses the wearable apparatus of claims 1, 2 and 3 respectively, wherein the apparatus includes a head attached device adapted to be attached to a head (Bozkurt, Fig. 5, (102) “headband” and claim 2: …smart bandage…worn on the head)).

Claims 7, 9, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bozkurt in view of Ouwerkerk van as applied to claims 1-6, 8,  and 18 above, and further in view of van Someren (Publication No. US 2010/0100004 A1).
Regarding claim 7, the Bozkurt and Ouwerkerk combination discloses all of the wearable apparatus of claim 5, but does not expressly disclose wherein the circadian rhythm sleep disorders can comprise any of: 
exogenous circadian rhythm sleep disorders, such as shift work disorder (SWD) and jet lag disorder (JLD), along with endogenous circadian rhythm sleep disorders, comprising of advanced sleep phase disorder (ASPD), or  delayed sleep phase disorder (DSPD), irregular sleep-wake rhythm (ISWR), and the non-24-hour sleep-wake syndrome (non-entrained type) or free-running disorder (FRD).
However, van Someren in the same field of endeavor: skin measurement in monitoring and control of sleep, discloses the circadian rhythm sleep disorders can comprise any of: 
exogenous circadian rhythm sleep disorders, such as shift work disorder (SWD) and jet lag disorder (JLD), along with endogenous circadian rhythm sleep disorders, comprising of advanced sleep phase disorder (ASPD) (par. [0074]: …known to monitor sleep by continuously measuring a subject’s motor activity with an actigraph. An actigraphy is generally used to clinically evaluate insomnia, circadian rhythm sleep disorders…advanced sleep phase syndrome, …shift work disorder…in the evaluation of patients suspected of jet lag disorder and non-24 hour sleep/wake syndrome.), or
delayed sleep phase disorder (DSPD) and the non-24-hour sleep-wake syndrome (non-entrained type) (par. [0074]: …delayed sleep phase syndrome, …jet lag disorder and non-24 hour sleep/wake syndrome.) for the purpose of making a classification to distinguish between state of sleep and state of wakefulness and also distinguishing different stages of sleep (par. [0073]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the apparatus for monitoring sleep parameters and biological clock parameters, as taught by Bozkurt and Ouwerkerk, circadian rhythm sleep disorders, as taught by van Someren in order to classify to distinguish between state of sleep and state of wakefulness and also distinguishing different stages of sleep.
Regarding claim 9 Bozkurt discloses the wearable apparatus of claim 5, except wherein the said diagnosis or prognosis of sleep disorders comprises any of: 
insomnia including chronic and/or short-term insomnia; or 
sleep-related breathing disorders including central sleep apnea syndromes, obstructive sleep apnea syndromes, sleep-related and/or hypoventilation disorders; central disorders of hypersomnolence including narcolepsy, ideopathic hypersomnia, kleine-Levin syndrome and/or other hypersomnias; circadian rhythms sleep-wake disorders; parasomnias including NREM-related parasomnias, REM-related parasomnias, and/or other parasomnias; sleep-related movement disorders including restless leg syndrome/Willis Ekbom disease and/or periodic limb movement disorder; or other sleep disorders. 
van Someren discloses the said diagnosis or prognosis of sleep disorders comprises any of: 
insomnia including chronic and/or short-term insomnia; or 
sleep-related breathing disorders including central sleep apnea syndromes, circadian rhythms sleep-wake disorders; sleep-related movement disorders including restless leg syndrome/Willis Ekbom disease; or other sleep disorders (par. [0074]: …known to monitor sleep by continuously measuring a subject’s motor activity with an actigraph. An actigraphy is generally used to clinically evaluate insomnia, circadian rhythm sleep disorders…sleep apnea, restless legs syndrome…) to provide the benefit of gaining insight to sleeping behavior in order to be able to maintain or establish a healthy lifestyle (par. [0074]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the apparatus for monitoring sleep parameters and biological clock parameters, as taught by Bozkurt, diagnosis or prognosis of sleep disorders comprising parasomnias, etc., as taught by van Someren, to provide the benefit of gaining insight to sleeping behavior in order to be able to maintain or establish a healthy lifestyle.
Regarding claim 17 and 19, the Bozkurt and van Someren combination discloses the wearable apparatus of claim 7 and 9, wherein the apparatus includes a head attached device (Bozkurt, Fig. 5, (102) “headband” and claim 2: …smart bandage…worn on the head).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794. The examiner can normally be reached M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AAA/Examiner, Art Unit 3792    

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792